                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF VIRGINIA
                           LYNCHBURG DIVISION


                                                           Action No: 6:19CV00010
  Cherie C. Whitehurst                                     Date: September 13, 2019
  vs.                                                      Judge: Norman K. Moon
                                                           Court Reporter: Judy Webb
  Bedford County School Board, et al.
                                                           Deputy Clerk: Carmen Amos



  Plaintiff Attorney(s)                            Defendant Attorney(s)
  W. Huntington Byrnes                             Stacy L. Haney



                                     LIST OF WITNESSES

  PLAINTIFF/GOVERNMENT:                            DEFENDANT:
  1.                                               1.



 PROCEEDINGS:

 Motion Hearing held on #9 - Motion to Dismiss for Failure to State a Claim filed by Bedford
 County School Board and Douglas R. Schuch. Plaintiff addressed #19 – Objections.
 Defendant responded. Court orders that Defendants pay Plaintiff’s Counsel for 3 hours, at their
 hourly rate, for the added time/work involved in dealing with the timeliness issue of hearing the
 Motion to Dismiss. Arguments heard as to the pending Motion to Dismiss. An appropriate
 order will issue.




 Time in Court: 2:04 – 3:22 p.m. (1 hour, 18 minutes)




Case 6:19-cv-00010-NKM-RSB Document 21 Filed 09/13/19 Page 1 of 1 Pageid#: 254
